 AUTHORIZED AIR CONDITIONING CO.Authorized Air Conditioning Co. and Sheet MetalWorkers' International Association. Local UnionNo. 509. Case 21-CA-15160May 16. 1978DECISION AND ORDERBY MEMBERS JENKINS. P:N:.I()to. AND) MNt RPIIsOn July 29, 1977, Administrative Law Judge Ftarl-dean V. S. Robbins issued the attached Decision inthis proceeding. Thereafter, Respondent filed excelp-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act. as amended. the Nia-tional Labor Relations Board has delegated its aiu-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings. findings. andconclusions of the Administrative Larw Judge. tomodify her remedy,' and to adopt her recommendedOrder.2ORDERPursuant to Section 10(c) of the National LaborRelations Act. as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and hereh!orders that the Respondent. Authorized Air Condi-tioning Co., Pomona, California. its officers, agents.successors, and assigns, shall take the action set forthin the said recommended Order.The Administrative Law Judge inadvertentls .milittcd fro-ll her reinlicdthe manner in which hackpay shall he computed \Xccordingl. Ic hiAllmodify her remedy so that backpas is computed a, set forth it I i It .worth Company. 90 NLRB 289 (19501. and interest thereon as presrihbcel iFlorida Steel Corporation. 231 NLRB 651i 1977). Sec. gencralls 1i I t'lribingm& hearing Co., 138 NLRB 716 (1962)' Respondent's reliance on David F I/rinl and J Plitln.r B H si AV, Kl i. /IiIrurndab a The Inin-MMcKel, C(omparn, 194 NL.RB 52 (1971), and olheit i.,cinvolving bargaining relationships under Sec. 6Sf) is misplaced N.o qullestilnof majority has been raised in the appropriate multiemploer uaiiil, and therepresentative status of the Union among Respondent's emplorcc, ims s1m.,terial as those employees constitute only a small sengment of the approprlalcunit.DECISIONSTA.TEMENT or THE CASI:EARLDEAN V S ROBBINS. Administrative Law Judge:This case was heard before me in Los Angeles. California.on May 17 and 18. 1977. The charge was filed bh SheetMetal Workers' International Association. Local UnionNo 5s()9. herein called the Union or Local 509. on October26. 1976. and a copy thereof was served on Respondent onNoeniber 8. 1976. [he complaint which issued on l)ecem-ber 15,. 1976. alleges that Respondent violated Section8(a)l I) and (5) of the National Labor Relations Act, asamended. Post-hearing briefs were filed b' the GeneralCounsel and bh Respondent.'ll basic issue herein is whether Respondent is houndbx a collective-bargaining agreement entered into bh theInland \ir Conditioning and Refrigeration ContractorsA.ssociation, Inc.. herein called the Association. on behalfof its membhers.l pon the entire record. including mN observation of thewitnesses and after due consideration of the briefs filed b,the parties. I make the following:Fii\)i,(iS oi F.(\iI ( (MM'1, R tIRespondent, a (California corporation. is a heating. cool-ing. and air-conditioning contractor in the building andconstruction industry. with an office located in Pomona.('illfornit. I he complaint alleges. and I find as more fullsset forth below. that at all times material herein Respon-dent has, been an emplo:er-member of the Inland Air ('on-ditioning and Refrigeration Contractors Association. Inc..and has delegated authorit' to the Association to representit for purposes of collective bargaining with labor organiza-tions.I he complaint alleges. and I find, the Association is avoluntlar association of emplovers with its headquarterslocated in Rixerside. ('alifornia. which admits to member-ship emplo 'oers engaged in Southern California in the sheetmetal. air-conditioning, and refrigeration industr,, and ex-ists. in parit. for the purpose of bargaining with labor orga-niatilotln concerning wages, hours. and working conditionsof cmploees employed by its employer-members, includ-ing \\right's Manufacturing, Incorporated. Most of itsmembers are in the building and construction industr.,'Wright's is a California corporation engaged in the man-ufacture of sheet metal flashings. duct work, and plenumcurbs at 'arioLus facilities located in the State of California.from which it annualls ships and sells goods and productsvalued in excess of $0()000 directly to customers locatedoutside the State of (alifornia.IUpon the pleading and the evidence. I find that the As-sociation and its emplo'er-members, including Respon-dent. are now. and have been at all times material herein.employers sAithin the meaning of Section 2(2) of the Act.engaged in cotimnerce and in a business affecting com-merce w-ithin the meaning of Section 2(6) and (7) of theAct.11 I \BO(R O)RG(ANIZAFIONI'he compl.aint alleges the answer admits. and I findthat the I 'nion is. and at all times material herein his been.a ltabor rtrganization .ithin the nmeaning of Section 2(5) ofthe Act.236 NLRB No. 24131 DECISIONS OF NATIONAL LABOR RELATIONS BOARDII1. THE ALLEGED UNFAIR LABOR PRACTICESA. FactsPrior to Jul)' 1974, Respondent had been engaged in theheating and air-conditioning industry in the Greater LosAngeles Area and as a consequence thereof had some deal-ing with Sheet Metal Workers' International Association.Local Union No. 108, herein called Local 108. AroundJuly 1974, Respondent's president, Paul Osborne, contact-ed Paul Healy, business manager for Local 509, and in-formed him that Respondent planned to open a shop inPomona and wished to sign a collective-bargaining agree-ment with Local 509.On September 9, 1974, Osborne, on behalf of Respon-dent, signed the Standard Form of Union Agreement forthe sheet metal, roofing, ventilating, and air-conditioningcontracting divisions of the construction industry.' andalso signed the Local 509 Addenda to Standard Form ofUnion Agreement.2The standard agreement and the ad-denda are both effective by their terms until Jul 31. 1976.As of September 9, 1974, none of Respondent's employ-ees were members of the Union or had otherwise author-ized the Union to represent them in collective bargaining.However, the standard agreement provides:ARTICLE VSECTION 1. The Employer agrees to require mem-bership in the Union, as a condition of continued em-ployment of all employees performing any of the workspecified in Article I of this Agreement, within eight(8) days following the beginning of such employmentor the effective date of this Agreement, whichever isthe later, provided the Employer has reasonableground for believing that membership is available tosuch employees on the same terms and conditionsgenerally applicable to other members and that mem-bership is not denied or terminated for reasons otherthan the failure of the employee to tender the periodicdues and initiation fee uniformly required as a condi-tion of acquiring or retaining membership.At the time of the signing of the agreement, Osbornesigned a Notice of New Shop Contract which lists five per-sons as the employees of Respondent as of September 9.1974. Healy told Osborne that Respondent's employeeswould have 30 days to sign applications for membership.On October 9, 1974, four of the five persons listed on theNotice of New Shop Contract signed applications formembership in the Union.3On September 29, 1975, Respondent applied for mem-bership in the Association and in its parent organization,Sheet Metal and Air Conditioning Contractors' NationalAssociation, Inc., herein called SMACNA. The Associa-tion application provides:[he undersigned hereby applies for membership in theIN SNI) AIR (ONDITIONING( AND REFRIGERATION CONIRA('-i This gtreemnenl is negoliated hb Ihe Sheet Meta:l Workers. Interluiltital.Asso)citiloI and the Sheet Metal and Air ( 'odlionirlg ( ontia.totiil \Itional Associaltion.The addenda is negotiated by I ocal 509 and Inlnnd Air ('onidiiitmnllll &ARefrigeration ( ontracti.trs A\socialr.on, Inct Ihe fifth person waui .tn a pprenticeTORS ASSOCIATION IN.. and in connection therewithhereby states and agrees:1. That the undersigned is a licensed contractor en-gaged in the air conditioning, refrigeration and/orsheet metal industry within the San Bernardino andRiverside Counties and the Pomona Trading Area.2. That if admitted to membership the undersignedwill abide and be bound by all the provisions of theArticles of Incorporation and By-laws of the Corpora-tion as they now exist and as they may be amended,and will thereby, and also by virtue of this application.become a party to and be bound by the existing la-bor agreements between Sheet Metal Workers Inter-national Association Local Union 509 AFL-CIOand/or United Association of Journeymen and Ap-prentices of the Plumbing and Pipe Fitting Industry,Local Unions 364 and 398 AFL-CIO and the InlandAir Conditioning and Refrigeration Contractors Asso-ciation Inc. Receipt of copies of the Articles, By-lawsand labor agreements now in force is hereby acknowl-edged.3. The INLAND AIR CONDITIONING AND REFRIGERATION(ON'IRAC(rORS ASSOC<IATION INC. is hereby designated asthe sole and exclusive collective bargaining represen-tative for and on behalf of the undersigned, and theCorporation and its Officers and other designated rep-resentatives are authorized to execute any and all la-bor agreements and documents which are to be bind-ing upon the members of the Corporation inaccordance with the By-laws.By letter dated December 18, Respondent was notifiedthat it had been accepted into membership both in theAssociation and in SMACNA. The letter further statedthat the bylaws of both organizations were enclosed.4TheAssociation bylaws provide inter alia.ARTICLE XSection I.' Collective bargaining. Each regular memberherewith appoints the Corporation and its Board ofDirectors or its nominee as exclusive collective bar-gaining agent in dealing with any labor organizationaffecting the air conditioning, refrigeration or sheetmetal industry. Each regular member grants completeand exclusive authority to the Corporation aforesaidto do any of the following:A. Negotiate, conclude and execute contractswhich bind the Corporation and its members, jointlyand severally.B. Administer collective bargaining and trust agree-ments and make settlements, decisions and agree-ments interpreting and applying any agreement whichaction shall be binding upon the Corporation and itsmembers.C. Obtain rulings before any court or agency con-cerning an5tax or other aspects of any contract,agreement or trust fund to which the Corporation orany member is a party, and to comply with the filingor reporting requirements of any State or Federal Lawwith reference thereto.4 ()shrnc des not dens that the bhlaws "ere enclosed but claims heuieCc s.i\ t themll132 AUTHORIZED AIR CONDITIONING CO.On February 26, 1976,5the Union gave the Associationtimely notice of intent to reopen the agreement. The first of11 negotiating sessions was held on May 26, Some time inlate June, the Association provided the Union with a list ofits members, including Respondent.By letter dated July 14, Respondent notified the Associa-tion that it wished to withdraw its membership effective asof June i.6 No notice was given to the Union. DonaldBoyer, executive secretary of the Association, creditablytestified the letter was presented to the Association's boardof directors at the next meeting following July 14 but it wasnot acted upon because it was untimely.The association bylaws provide under article VI, "Mem-bership":Section 4: Termination of Maemberlship. Any member ofthe Corporation, whose dues are currently paid and isotherwise in good standing maN resign at any time.except as hereinafter stated. Timely resignations mustbe presented in writing to the Board of Directors whoshall act upon them on or before their second meetingfollowing their receipt. However, such resignationsshall become effective only upon acceptance b), theBoard of Directors. No resignation shall be accepted ifthe member resigning is indebted to the Corporation.A. Any person, firm, or corporation becoming amember of the Corporation shall continue his mem-bership during the four (4) months periods prior toand continuing through four (4) months after the tr-mination date of any collective bargaining contract towhich this Corporation is a party and which coversemployees of said member.By the August 4 negotiation session the only item re-maining in dispute was wages. Failing to resolve this dis-puted item, the Union and the Association referred thedispute to the National Joint Adjustment Board pursuantto article X, section 8, of the 1973'-76 contract, which by itsterms remain in effect after notice of reopening has beenserved until all conferences relating thereto have been ter-minated by either party.That section provides that "should the negotiations forrenewal of this Agreement become deadlocked" notice isto be given to SMACNA and the president of the Interna-tional. Thereafter, certain conciliation steps are to be takenat the national level in an attempt to resolve the dispute.Should conciliation fail, the dispute shall be submitted tothe National Joint Adjustment Board. "The unanimous de-cision of said Board shall be final and binding upon theparties ...There shall be no cessation of work bh strikeAll dates heleinafter xill be 1976 unless olhcr,lie indilcl tdAccording to Oshborne. he told Bter) in l:hrai;x that, c-,rlnm l.c.Respondent could not afford nmembership in the A. 1.llatl .ld \,Uldhave to ,ithdraw Bo'er said he Could ha;c ( irl .hIlhri,, i ,ntt.I (',bhrilt cUpon speaking to Johnson Oshorne v ax dissl;dcd from reienine upon iiiCrepresentation tilhal aluable nev wllAil.l s BslI Aoo1 he dlsollihl .'U1 Imembers In April. alcirdiig to Oisbrnc. lie a.ien told 1 e!CI RLeup cnltuas going tli resign from i-,soci.tilon menlheishilp Boner a1 he iuiltd ltaeJorhnson iontac Oshorne. s hich Johnson did I Iaie Ma, i I ; hes hid b-sicalls the same Onlle lall,.ll.n hut ()sholn.e inlsicld Ihi[ Repoludcit [ .,agoing to hase It resign tlr Ilcnthership. o rucier 1li furthci r t lcp As It ailiuntil the .hisni 14 letler tilfoii did i, ol te,Iif\x oe teiifid ihitt h. e ino su h consers'amionor lockout unless and until said Board fails to reach aunanimous decision and the parties have received writtennotification of its failure." It further provides that:Unless a different date is agreed upon mutually be-tween the parties or is directed by the unanimous deci-sion of the National Joint Adjustment Board, all effec-tive dates in the new agreement shall be retroactive tothe date immediately following the expiration date ofthe expiring agreement.On August 11. the National Joint Adjustment Board is-sued a unanimous decision setting forth the wage increaseto be included in the contract and providing that the con-tract term shall be from August 1. 1976, through July 31.1978. Within 2 or 3 davs thereafter the Association and theUnion signed the new standard agreement and addenda.The Union then proceeded to secure the signature of theindiv idual association members on the new agreement.According to Union Business Manager Gordon Jones,when he asked Osborne to sign, Osborne said his partner inIong Beach had advised him not to sign. Jones explainedthe agreement had been reached with the Association, Re-spondent was a member of the Association, and the agree-ment had been negotiated in good faith on behalf of theemplo er-members. Osborne said Respondent had re-signed from the Association. Jones said he had not been sonotified and he would check with the Association.After contacting the Association and learning that Re-spondent's letter of resignation was untimely, Gordonagain requested that Osborne sign the agreement. Osborneagain refused. Osborne admits that he refused to sign theagreement. He testified that in August or September Jonestelephoned him and requested that Respondent sign a newagreement. Osborne said he was concerned that there hadbeen some wage increases. Jones said there had been. Os-borne said he would not sign the agreement if there hadbeen wage increases. Jones said Respondent was bound bythe agreement because of the Association. About a weeklatei Jones again telephoned Osborne. According to Os-borne. Jones expressed concern because "he wanted me asa membnher of Local 509." Osborne said his position had notLhanged, lie felt the wages were too high and he did notwant to sign. Jones said that as a member of SMACNAOsbhorne had to sign, he had no choice. Jones then said,'I'Tn reall, sorry that you don't want to be a member. canI ask whs." O)sborne rcplied. "It's because the wages aretoo high.;' Jones then said he would have to check but itwas his understanding that Respondent had no choie., thatRespondent was a member of the Association and wouldha've to sign.Osborne further testified that in May 1976 he askedJones what he thought the new contract temi ins would be.Jones said he did not expect much change, that he wouldtr aind get the memberi-hip to accept a contract much thesame as the expiring contract. Osborne said he did notthink the market would bear higher wages. that he knewRespondent could not. Jones said he was certain wageswould not be increased significantly. Osborne denies men-tionirg a partner in L.ona Beach or emen having a partnerin Long Be.ch.Resprndenlt ceased mii.kil pa.nients to the health .and133 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwelfare and pension funds in April 1976. allegedly becauseof clerical problems. He made no payments under the1976-78 contract.B. ConclusionIt is clear that the Association is a multiemployer bar-gaining association. Its bylaws indicate mutual assent of itsmembers to be bound by a collective-bargaining agreementresulting from multiemployer bargaining. The record es-tablishes a history of bargaining in a multiemployer bar-gaining unit since at least 1965, and there have been suc-cessive collective-bargaining agreements between theUnion and the Association, on behalf of its members, sinceat least 1965. These agreements cover all employees of theemployers who perform work within the jurisdiction of Lo-cal 509, which is specifically set forth in the standardagreement and clarified in the addenda. They containunion-security provisions requiring employees to join theUnion and provisions requiring the employers to use thehiring hall administered by the Union. Thus employeesmay work for various employers within the bargaininggroup. The agreements provide common coverage for em-ployees under health, welfare, and pension plans to whichthe employers make contributions and provide for uniformwage scales and working conditions. There is no evidencethat majority has ever been questioned and no evidence toovercome a presumption of majority.In these circumstances, I find that all employees em-ployed by the employer-members of Inland Air Condition-ing and Refrigeration Contractors Association, Inc., in themanufacture, fabrication, assembling, handling, erection,installation, dismantling, conditioning, adjustment. altera-tion, repairing, servicing, and maintenance of all types ofmaterial and equipment used in the heating, cooling. andair-conditioning industry, kitchen equipment and cafeteriaequipment industry, metal building industry, and all othersheet metal divisions, including all detailing used for shopfabricating, field erection and air-balancing, constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act. I furtherfind that, since at least 1965, Local 509 has been the exclu-sive majority representative for the purposes of collectivebargaining of the employees in the above-described unit.W'ayne Electric Inc.,; and Electric Installation and Serv icc..226 Nl.RB 409 (1976).Respondent argues, however, that it never became partof the multiemployer bargaining unit and thus no pre-sumption of majority status flows from the collective-bar-gaining agreement between the Association and Local 509.Specifically, Respondent argues that it did not know thatby joining the Association. it was becoming a part of amultiemployer unit. I find this argument unpersuasive. Theapplication for membership clearly states that Respondentagrees to become a party to and be bound by existing laboragreements between the Association and the Union, desig-nates the Association as Respondent's bargaining represen-tative and authorizes the Association to execute any laboragreements which are to be binding upon the members ofthe Association in accordance with the Association bylaws.The bylaws specifically state that the Association hasauthority to negotiate and execute agreements which bindits members jointly and severally, that members are ex-pressly bound to take joint and united action in dealingwith any labor organization, and that members shall notnegotiate or deal separately with, or sign any agreementindividually with any union with which the Associationbargains in behalf of its members. This evinces an unequiv-ocal intention to be bound in collective bargaining bygroup rather than individual action. Council of Bagel andBialy Bakeries and its Employer Members, 175 NLRB 902,903 (1969).I do not credit Osborne's testimony that he did not readthe application before signing it. It is a one-page documentand the significant portion is contained in the top half pagejust above Osborne's signature. Nor do I credit Osborne'stestimony that he did not read the bylaws. The applicationgave clear notice that the bylaws contained something af-fecting Respondent's collective-bargaining obligations.Furthermore, it is irrelevant if he chose not to read thebylaws; he is bound by the agreement he signed. There isno evidence of any circumstances that might relieve him ofthis obligation. I have carefully considered the cases citedby Respondent as to intent and find them inapposite.Those cases involved situations where there was no actualexpression of intent and the Board looked to a course ofconduct to determine whether the employer had evinced anintent to be bound by multiemployer bargaining.Respondent also argues that it only joined the Associa-tion to obtain certain specification manuals. This is refutedby' the evidence. Thus, by letter dated October 22, 1975,Osborne sought counsel from the Association concerning apotential grievance with Local 108.Respondent also argues that its contract with the Unionwas an 8(f) contract and that the Union did not represent amajority of its employees at the time of signing the con-tract, at the time of joining the Association, nor at the timeof the refusal to sign the 1976 agreement. It is true that theUnion represented none of Respondent's employees onSeptember 9, 1974, when Respondent signed a collective-bargaining agreement with the Union. However, such acontract in the building and construction industry is validunder Section 8(f) of the Act. Although it is well estab-lished that a contract entered into pursuant to Section 8(f)does not of itself raise a presumption of majority status,R. J. Smith Construction Co., Inc., 191 NLRB 693 (1971),once a majority is in fact achieved, the normal presump-tion of majority that flows from a collective-bargainingagreement applies thereto. David F. Irvin and James B. Mc-Kelvy, Partners, d/b/a The Irvin-McKelvy Company, 194NLRB 52 (1971); Fenix & Scisson, Inc., et al., 207 NLRB752 (1973): Williams Enterprises, Inc., 212 NLRB 880(1974). The record establishes that in November 1974 amajority of the employees employed by Respondent weremembers of the Union. Thereafter, a presumption of ma-jority flowed from the union contract which has not beenrebutted. Mere lack of membership, turnover, or expansionof unit is not sufficient to rebut the presumption.This contract was still in force at the time Respondentjoined the Association. Since the Union was then the ma-jority representative of Respondent's employees, Respon-134 AUTHORIZED AIR CONDITIONING CO.dent was free to merge them into a multiemployer unit.' Ihave found above that Respondent, by joining the Associa-tion, evinced an intent to pursue a course of group bargain-ing. By the action of the Association Board of Directors,the employer-members accepted Respondent as part of themultiemployer bargaining unit. Further, the list of mem-bers provided by the Association to the Union in Juneduring the course of negotiations listed Respondent as amember to be bound by the multiemployer bargaining.The Union raised no objections. Accordingly, I reject Re-spondent's argument that Local 509 did not consent to Re-spondent's inclusion in the multiemployer unit.Upon the above, I find that Respondent's employeeswere effectively merged into the multiemployer bargainingunit. I further find that Respondent did not timely with-draw from such unit. The association bylaws preclude res-ignation during a period commencing 4 months prior toand ending 4 months after the anniversary date of the col-lective-bargaining agreement. Respondent attempted to re-sign during this period. Further, it is established Board lawthat an employer may not withdraw from a multiemployerbargaining unit, except on mutual consent, once negotia-tions have commenced. R"tail Associates, Inc., 120 NLRB388, 393-395 (1958). Here no mutual consent is involvedand Respondent's letter of resignation is dated JulI 14,after negotiations had commenced.Respondent alternatively argues that it was privileged towithdraw from the multiemployer bargaining unit becausean impasse had been reached during the negotiations andthere was a strike threat prior thereto. '.L.R.B v. v. i-WayBillboards, Inc., 500 F.2d 181 (C.A. 5, 1974); FairmontFoods Company v. N.L.R.B., 471 F.2d 1170 (C.A. 8. 1972).Neither Board law nor the facts support this argument.There was no impasse. The parties had agreed upon abinding method of resolving negotiation disputes-submis-sion to the National Joint Adjustment Board. An impassewould develop only if the National Joint AdjustmentBoard deadlocked, which did not occur. As to the strikethreat, the Union merely gave notice to the employers thatits membership had voted to strike in the event of a Na-tional Joint Adjustment Board deadlock. The record re-veals no special circumstances which would justify anotherwise untimely withdrawal.Upon the above, I conclude that Respondent is boundby the outcome of the multiemployer bargaining. Accord-ingly, I find that Respondent violated Section 8(a)(1) and(5) of the Act by its refusal to execute and abide by theterms and conditions of the 1976 agreement negotiated be-tween the Association and the Union.CO)N(Ii SIONS o( LAW1. The Association, and its employer-members, including Respondent. are employers engaged in commerce within the meaning of Section 2(2), (6). and (7) of the Act.2. Local 509 is a labor organization within the meaningof Section 2(5) of the Act.I hae considercd. andr re)ect. ais unsuppllpoted h, the record. Repoln-dent's argumenl that Ihe Septrember .1974. agreemenilt ua a nmembehrsonly" Cloliractt3. All employees employed by the employer-members ofthe Association in the manufacture, fabrication, assem-bling. handling, erection, installation, dismantling, condi-tioning, adjustment, alteration, repairing, servicing, andmaintenance of all types of material and equipment used inthe heating, cooling, and air-conditioning industry, kitchenequipment and cafeteria equipment industry, metal build-ing industry. and all other sheet metal divisions, includingall detailing used for shop fabricating, field erection andair-balancing, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Sec-tion 9(b) of the Act.4. At all times material herein, Local 509 has been, and,is now, the exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collective bar-gaining within the meaning of Section 9(a) of the Act.5. By failing and refusing to sign 8 the 1976 collective-bargaining agreement between the Association on behalfof its members and Local 509 covering employees of Re-spondent in the above-described multiemployer bargainingunit: and by failing and refusing to abide by the terms andconditions of said collective-bargaining agreement, Re-spondent has engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(a)(5) and (1) ofthe Act.6. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices in violation of Section 8(a)(1) and (5)of the Act. I shall recommend that Respondent be orderedto cease and desist therefrom and from any like or relatedunfair labor practices and take certain affirmative actiondesigned to effectuate the policies of the Act.I have found that Respondent has violated Section8(a)( I) and (5) of the Act by refusing to sign the 1976 col-lective-bargaining agreement negotiated between the Asso-ciation on behalf of its members and Local 509. and bvfailing and refusing to abide by the terms and conditions ofsaid agreement. I shall therefore recommend that Respon-dent sign such agreement and that it comply with the termsand conditions of said agreement, both retroactively andfor the balance of its term, including payments to the ap-propriate source of the health and welfare and pensionfund payments provided for therein, and making employ-ees whole for any loss of wages or benefits suffered as aresult of Respondent's refusal to abide by the terms of suchagreement.The General Counsel requests that the Board's rate ofinterest on backpay and other monetary remedies hereinshould be increased from the present 6 percent per annumrate to 9 percent per annum.I he 6-percent rate was adopted by the Board in 1962 inr AllthaUeh the Ass .ciation signs the agreement on behalf of its meniher.,iI h:a, been the praltice for each member ,to also sign Ihe agreemrent I ui-tner allltmuc h uncleai. ii appears that sec 48 of Ihe addenda mas contem-plllc that h i , l idtlail employer- members sign the contraclt 1hill section prl-'idc 1 -icr dl '' "1 his contract is signed bh the Inland Air ( ondniioning &Refrv eralltri ( , crallc r.s Assoclationll I, oin hehall of it, nrleriber, as perthe lit slhrum te t0 he I nloll. and h, the mplo.er135 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIsis Plumbing & Heating Co., 138 NLRB 716, without anyexpressed rationale as to why that figure was selected. Itappears from the Board's adoption by inference of the dis-cussion on interest by the Administrative Law Judge in 77leNational Cash Regi.ster Company. 190 NLRB 581, 585 586(1971), that the 6-percent rate is based on the "legal rate" 9in most States. In that decision, the Administrative LawJudge stated:In 1962 when the Board, in Isis Plumbing & HeatingCo., 138 NLRB 716, initiated the requirement that in-terest at the rate of 6 percent be allowed on backpayawards, it did not spell out its reasons for fixing thatrate. At that time and now 6 percent was and is "clear-ly one hallowed by time." (United States v. PhilmlacManufacturing Co., 192 F.2d 517, 519 (C'.A. 3) ). It isnow and has been for many years the "legal" rate (thatrate applicable in the absence of a contract fixing adifferent rate) in the District of Columbia, where theBoard sits, as well as in a substantial majority of the50 States.l, It is the rate fixed by statute for underpay-ments as well as overpayments of taxes to the UnitedStates Government (26 U.S.C., Sec. 6601a and 661 1).A federal statute also provides that Federal DistrictCourts may allow interest on their judgments at therate permitted by the law of the State in which thejudgment is rendered, which. in most instances, wouldbe at 6 percent per annum (28 U.S.C.. Sec. 19611.'"The 1970 edition of the Martindale-liubbell I.a. 1)ireltorsshows 6 percent to he the legal rate in all but II of the 50) SIalesincluding ()hio. here te tunllfair lalbor praictices here invll ed iarse.Iii none is the legal rate ;is high ias the S pelcent requested h; thI(lChai rging Palt iAlthough the legal rate of interest remains at 6 percent in alarge majority of States,iO in eight jurisdictions the legalrate is today 8 percent or higher."General Counsel argues that the legal rate of interestdoes not reflect today's economic realities and points tospecific changes in statutes relating to interest that haveoccurred in response to the inflationary pressures of thelast decade.' State judgment rates'i reflect a definite trendto increase interest rates on judgments.'4Congress hasraised the interest rate on the underpayment or overpay-I his i the raite plcscribed h Sta!tiut which prenailS in tite ahstcie of,ontlracl hctweell the ipaliee s fixinig i;l peciic rate.Sec AppeIdix. lablet I I\lpe Ilx oitteJd rrin pubhlcationllrlaska i8 pcrc.clo ('ohlIado (8 pcicenmt. Idaho (18 percent L hldtiani (petltnt). Neu lrses (X percent). Ncw York (8-1l percent). ermonilt (1 '2 tercentL. nd the ViIaln Iilllid, (9 piertcelt)A ulnnil is if th rise in ineles raltres i,,',,-i; [ cain he founid iin IhIeder.al R scerve I3, mt's i, lntitrl S'rlliiot il I)i~sil /i'g / />9 I iables 24 '27 48. 5': Ii'idil K B' rl B/Ierill. ()ctbher 1'76 1 ables A26, A454 t,IlderaRs( R, Lc tulifor f ehrei.s 1977. lable 1 t34. Ist.153.13 Rlat o in terest thait pplies when a Inonetlar claimn or court.nof action has resulted in a mone) judgment14 The following chart is hastd on annotator's notes in pocket supplement:to the vsarious co mpil;ltiotls of state statutes.i' 1his Il i;ic Ill the Irilerest rate toi 9 percent per llUllu (26 S (S6i',6 ) I tpplclp l [ i t'id t I e si iion Ulderplyinienit notlpi\nient or extelision iotiltle f, i t;l111tcill I :ls' lili\ ImposCd hb the Internal Revenue (Code (2tIS ( it (l) 111i , woild appeair ti incliude eiiplolser social securiti tal-ps, ism i n ll s fi h ic ie dcrial Insulrane contrihbutions Act 2 L S %('ment of taxes due to and from the United States from 6percent to 9 percent,is and delegated authority to the Sec-retary of the Treasury to increase or decrease the interestrate no more than once every 2 years based on changes inthe prime rate.t6In accordance with this authority the rateJUDGMENTRATEalANGEJURIS- (Percent) YEARDICTION FROM TO MADEAlaska 6 8 1979Ark. 6 10 1975Colo. 6 8 1975Del. 6 9 1970Idaho 6 8 1974Iowa 5 7 1973Kans. 6 8 1969Ky. 6 8 1976La. 5 7 1970 orMaineMass.Mich.Miss.Nebr.N.J.Okla.S.D.Tex.Tenn.V.I.Va.Wash.Wis.Wyo.66566666866666571086888108109898871019721971197419721975197219721972197219751975197619751974 or19751969197119733 1 I I: intelrsl ln oierpa.snlentt (26 .S ( §661hh I ): nltcresl to be paid hthe (islvernlentit ln judgments for oserpasmnint (2h St.. §241 11: Inl er-est ion .alls personat lihailits of a laixpaer c who faiils r refuses Il sirrenidelin properts otn which ales had heen made (26h 1 S ( §6332): and ntereston crt ailIn rolnglul Ile les h the (io.'elTnnernt ,ill nimnes or other pruoperts,f I person other than the tlxpaser (26 I S..( .§7426II Specifi.alls,. (C nliress auithorized the SecrtetarN of the ' rea;lsir, !I et-talhbih a; flexible rate h O()ctober 15 of ans ,sear hbi s i upon "the dllsltedpriic rate tihagled hs baniks iwhlch is defined as "90 percent *of the aiecraigpredoiLinlllt prilTle rate quoted hs coninlercial h.ank iit large husinesses. ;ldetecrilined hb tihe Board of (o ernors of the I edcrtl Reser e Ss teclriillrllg Septenihcl of that sear. rounded to the nLcireqi till percenl. 1,ihlih1t; le. i ; lfull irclentlatl e poilnl mo.re or leIss thir the inerest rate w.ich iP136 AUTHORIZED AIR CONDllTONINGi CO.was adjusted to 7 percent, effective February 1, 1976.'7The legislative history clearly shows that Congress tookthis action in 1974 because the 6-percent statutory interestrate no longer served the purposes for which it was origi-nally intended," The Senate Finance Committee Report(Senate Report No. 93 1357) pointed out that in 1935 theaverage rate of interest on grade AAA corporate bondswas 3.6 percent or roughly 60 percent of the tax interestrate. The purpose for this differential was to provide anincentive for the taxpayer to pay his tax promptly and forthe Government to credit or refund overpayments prompt-lv. The Senate report noted that money market rates arecurrently at significantly higher levels than 6 percent. TIheaverage interest rate on grade AAA corporate bonds in1973 was 7.44 percent and in the latter part of 1974. it wasin the neighborhood of 9 percent. The Senate report fur-ther noted:An increasing number of taxpayers are finding it moreprofitable to "borrow" tax funds at the present 6 per-cent rate rather than paying their taxes when due, andrather than using their own funds or borrowing fundsat prevailing commercial rates. The present rate manalso encourage taxpayers to claim more questionabledeductions or other tax reducing items than thenotherwise might, on the theory that a later disallow-ance will only "cost" 6 percent.Congress has shown similar concern, and action. as tothe mortgage interest rates under the Federally insured orguaranteed home loan programs. The 4-1 /2-percent ratesfor F:HA loans and the 4-percent rate for VA loans prosedunrealistic, so Congress delegated to the appropriate F ed-eral agencies authority to set maximum interest rates, asnecessary. to meet the mortgage market." As a result, theyield on FHA-insured loans in private secondary marketsin 1975 ranged from 8.69 percent to 9.74 percent. and in1976 averaged 8.82 percent.20Clearly. 6 percent is no lon-ger a "hallowed" figure.More specifically. General Counsel argues that theBoard's 6-percent interest rate does not fully remedy unfairlabor practices and does not effectively discourage. andmay even encourage. the commission of unfair labor prac-tices. A full remedy would require that the Board's interestrate should be fixed at a rate which will both compensatethe employee for his loss and discourage unfair labor prac-tices by removing the opportunity for a respondent toprofit from such practices.then in effect .(and tol beconme effetln\e 11 F chruar, I of the Innledi-alelt succeeding dear "| See Rev Rui 75 487, 1975 2 (B 488: T'echnical Informatn.l Rcle.-No 1407. (ctoher 14. 1975i' See lIegislatite Ih lorN,r P.. 93 625. uprai. 1974 l S ( .ode ( one r&Adn News 7478, 7494 9819 Pub 1 90 301, Sectioin 3(a). Mta 7. 1968. 82 Slat 113: Pub. 1 9i 448Title Iii. Section 315. August I. 1968, 82 Sial 12 and 12 .S( Sctilll170)9 I 38 t Se( SCetion 1803(c1t((I:" See Appendi. I. able, 4 al d 5 IAppendlxs ,nittcd frlm pubhlc.lil,In this regard. the General Counsel suggests that the fol-lowing interest rates are germane:(I) The interest rate that a discriminatee would ha, c topay to borrow money for daily necessities (13 to 21 pet-cent); 21(2) For those discriminatees who have money in savingsaccounts, savings certificates. or other readily liquidableassets to tide them over and who do not have to borrowmoney for daily necessities, the amount of interest lost bhvirtue of having to withdraw or cash in such savings (5 to 9percent).t3) The interest rate that an employer or union couldearn from the monex that swas saved or extracted bh virtueof the commission of the unlawful act (5 to 9 percent).(4) For those employers and unions who can use themoney gained bh their unlawful conduct and therebx savethemselves the expense of borrowing in the private moneymarket. the amount of interest that they would pax to bor-ros in the market (7-1 2 to 9 percent).22I he General Counsel concedes that all of the above fac-tors will not be relevant in eserv case but urges that, inas-much as '-the effective administration of the Act is bestserved by remedies which ..are uniformly applicable... ."- the Board considers all of these factors in fixing auniform rate of interest applicable to all cases.In sum, the General Counsel urges that an interest rateof 9 percent per annum is just and proper in that it repre-sents an appropriate balancing of all the foregoing factors.Such a rate is not unreasonably high and can be justified asremedial rather than punitive. Although recognizing that aBoard Order cannot be justified solely because it wouldhase the effect of deterring parties from siolating the Act,Repuhlic Steel Corp. v. .I R B.. 31 1 L.S. 7, 12 13 (1940).the General Counsel suggests that a 9 percent rate wouldserve several purposes: It would encourage compliancewith Board Orders. would tend to deter parties from coin-mitting unfair labor practices designed to take advantageof the Board's low interest rate, and would more closelyreflect the cost to employees of borrowing monec duringthe period of the Board's decisional process. Furthermore.in terms of the amounts actually involved. the additionalburden imposed upon the wrongdoer by requiring the pa-ment of interest at the rate of 9 percent per annum, ratherthan 6 percent, "'is in all but the unusual case, a relativelyminimal burden." l.s. Plumbing & Hearing (eo., supra at720.I find this argument persuasive and, accordingly, I rec-ommend that the backpaN and other monetary remediesprovided for herein shall include interest at the rate of 9percent per annum.Upon the basis of the foregoing findings of fact, conclu-sions of law and the entire record in this proceeding. andpursuant to Section 10(c) of the National L abor RelationsAct, as amended. I hereby recommend the following:See Appcm.,l I.hic, 2 ,red x { ppcnmtid oiited frm il puhimnli: See -\App'ndlx I .lhlc, .lnl [ x\ppen ,nl onlitlted from puhll,.lllon ]: Rucid '*l,,.,t I '8 ". RB k " 11'}2137 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER 24The Respondent. Authorized Air Conditioning Co.. Po-mona, California. its officers, agents, successors, and as-signs, shall:I. Cease and desist from refusing to sign and abide bythe terms and conditions of the collective-bargainingagreement entered into by Inland Air Conditioning andRefrigeration Contractors Association Inc. and the Unionin August 1976, effective by its terms from August 1, 1976,through July 31. 1978.2. Take the following affirmative action which will ef-fectuate the policies of the Act:(a) Recognize and bargain with the Union for its em-ployees in the following appropriate unit, as required b,the above-described contract:All employees employed by the employer-members ofInland Air Conditioning and Refrigeration Contrac-tors Association Inc., in the manufacture, fabrication.assembling, handling, erection, installation, disman-tling, conditioning, adjustment, alteration. repairing,servicings and maintenance of all types of materialand equipment used in the heating, cooling and airconditioning industry, kitchen equipment and cafeic-ria equipment industry, metal building industry. andall other sheet metal divisions, including all detailingused for shop fabricating, field erection, and air ba-lancing.(b) Forthwith sign the collective-bargaining agreemententered into by Inland Air Conditioning and RefrigerationContractors Association Inc. and the Union in August1976. effective by its terms from August 1. 1976, throughJuly 31. 1978.(c) Make whole all its employees in the appropriate unitdefined above, for any loss of wages and benefits they in-curred because of Respondent's failure and refusal toabide by the terms and conditions of the above-describedcontract in the manner set forth in the remedy section.(d) Comply with the terms and conditions of the above-described agreement both retroactively and for the balanceof its term, including making to the appropriate sources thehealth and welfare and pension fund payments providedfor therein, with interest thereon as provided in the remedysection.(e) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll and other records necessary to analyze and computethe amounts of backpay due under the terms of this Order.(f) Post at its facilities in Pomona, California, copies ofthe attached notice marked "Appendix." 25 Copies of saidnotice, on forms provided by the Regional Director forRegion 21, after being duly signed by Respondent's repre-sentative, shall be posted by' Respondent immediatel)upon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily post-ed. Reasonable steps shall be taken by Respondent to in-sure that said notices are not altered, defaced, or coveredby any other material.(g) Notify the Regional Director for Region 21 in writ-ing, within 20 days from the date of this Order, what stepshave been taken to comply herewith.in4 I the eient no-, eception, are filed as prolided h Sec 102 46 of theRules and Regul;tirns of the Naonal i.abohr Relationsll Board. he findins.conclusions.. and recommended Order herein shall. :r priorided in Set111248 of the Rules and Regulaiiro.s, he adopted h( thle Board and hbecomeits findine?. conlusliin, and Order. and all hlet, lon therelo. halil hedeenmed A..aied for all purposes.In the exenl that thi, Order is enforced h , a Judgment of .t ItiledStates (Court If Appeals, the wo rds Il the nortice reading "Posted ho O(rderof the Naltional L.bor Relaltionsl Boa;lrd" hal read Imsted Pursuan to a.1Jutidllilet [if the I nited States (Court of A\ppeals I ntfrcing an Order of theN.ilu llal. I.hor Rel.tionls Bo;ardAPPENDIXNolti: To EMPLOr ESPOSI lD Bi Y ORDI)R 01 I 1iNAIIONAI LABOR RELIArioNs BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties swere afforded the op-portunity to present evidence in support of their respectivepositions, it has been found that we have violated the Na-tional Labor Relations Act in certain respects and we havebeen ordered to post this notice and to carry out its terms.The National l.abor Relations Act gives you certainrights. including the right:To engage in self-organizationTo form, join, or help a unionTo bargain collectively through a representativeof your own choosingTo act together for purposes of collective bargain-ing or other mutual aid or protectionTo refrain from any or all of these things.W i wii.l Noi refuse to sign and abide by the termsand conditions of the collective-bargaining agreemententered into by Inland Air Conditioning and Refriger-ation Contractors Association Inc. and the SheetMetal Workers' International Association. LocalUnion No. 509, in August 1976, effective by its termsfrom August 1. 1976. through July 31. 1978.Wi Wi.t. recognize and bargain with Sheet MetalWorkers' International Association, Local Union No.509, for our employees in the following appropriateunit as required by the above-described contract:All employees employed by the employer-membersof Inland Air Conditioning and Refrigeration Con-tractors Association Inc., in the manufacture. fabri-cation, assembling, handling, erection, installation.dismantling, conditioning, adjustment, alteration,repairing, servicings and maintenance of all types ofmaterial and equipment used in the heating. coolingand air conditioning industry, kitchen equipmentand cafeteria equipment industry, metal building in-dustry, and all other sheet metal divisions. includingall detailing used for shop fabricating, field erection,and air balancing.Wi w n l forthwith sign the collective-bargaining138 AUTHORIZED AIR CONDITIONING CO.agreement entered into by Inland Air Conditioningand Refrigeration Contractors Association Inc. andSheet Metal Workers' International Association, Lo-cal Union No. 509, in August 1976, effective by itsterms from August 1, 1976, through July 31, 1978.WE WILL make whole all our employees in theabove-described appropriate unit, for any loss of wag-es and benefits they incurred because of our failureand refusal to abide by the above-described contract.WE WILL comply with all the terms and conditions ofthe above-described agreement both retroactively andfor the balance of its term, including making to theappropriate sources the health and welfare and pen-sion fund payments provided for therein.AUTHORIZED AIR CONDITIONING CO139